              Edward Griffith
         1    (admitted pro hac vice)
              THE GRIFFITH FIRM
         2    45 Broadway, Suite 2200
              New York, New York 10006
         3    (212) 363-3784
              (646) 645-3784 (cell)
         4    eg@thegriffithfirm.com
              Attorneys for Plainitff Edyta Gryglak
         5

         6                                 UNITED STATES DISTRICT COURT

         7                                         DISTRICT OF NEVADA

         8
              EDYTA GRYGLAK, formerly known as                    Case No.: 2:17-cv-01514-JCM-NJK
         9    EDYTA A. FROMKIN,

        10                            Plaintiff,                         STIPULATION AND ORDER
                                                                          EXTENDING PLAINTIFF’S
        11    vs.                                                       DUE DATE TO FILE REPLY IN
              HSBC BANK USA, N.A., as trustee for                        SUPPORT OF MOTION FOR
        12                                                              PRELIMINARY INJUNCTION
              WELLS FARGO HOME EQUITY ASSET-
        13    BACKED CERTIFICATES, Series 2006-3,
              by its Attorney-in-fact WELLS FARGO                                 (First Request)
        14    BANK, N.A.; WELLS FARGO BANK,
              N.A.; and WELLS FARGO ASSET
    	




        15    SECURITIES CORPORATION,

        16                            Defendants.

        17
                       Defendants HSBC Bank USA, N.A., as trustee for Wells Fargo Home Equity Asset-Backed
        18
             Certificates, Series 2006-3, by its Attorney-in-fact Wells Fargo Bank, N.A., Wells Fargo Bank,
        19
             N.A., and Wells Fargo Asset Securities Corporation (collectively, “Defendants”) and Plaintiff
        20
             Edyta Gryglak (“Plaintiff” and together with Defendants, the “Parties”) hereby stipulate to extend
        21
             by one week the due date for Plaintiff to file her Reply in further support of her Motion for
        22
             Preliminary Injunction [ECF 74]. If approved, this stipulation would extend the due date from April
        23
             18, 2019 to April 25, 2019.
        24
                       WHEREAS the deadline for Plaintiff to file her Reply in further support of her Motion for
	




        25
             Preliminary Injunction is April 18, 2019.
        26
                       WHEREAS the Parties now stipulate and agree to extend the time for Plaintiff to file her
        27
             Reply from April 18, 2019 to April 25, 2019.
        28


                                                         -1-
             4820-2175-1115
             21894686.2
         1             WHEREAS, this is the first request for an extension of time for Plaintiff to file her Reply
         2   in further support of her Motion for Preliminary Injunction and is not intended to cause any delay
         3   or prejudice to any party. The reason for the extension is the workload of Plaintiff’s counsel,
         4   including extensive out-of-town work on other matters over the last week, which has caused him
         5   to need more time to prepare and file Plaintiff’s Reply.
         6             THE PARTIES HEREBY STIPULATE:
         7             1.      The deadline for Plaintiff to file her Reply in further support of her Motion for
         8   Preliminary Injunction is extended from April 18, 2019 to April 25, 2019.
         9    Dated: April 18, 2019                                  Dated: April 18, 2019
        10    SNELL & WILMER L.L.P.                                  THE GRIFFITH FIRM
        11               /s/ Blakeley E. Griffith                          /s/ Edward Griffith
        12    By:                                                    By:
                 Blakeley E. Griffith (NV Bar No. 12386)                Edward Griffith (pro hac vice)
        13    3883 Howard Hughes Parkway, Suite 1100                 45 Broadway, Suite 2200
              Las Vegas, Nevada 89169                                New York, New York 10006
        14    (702) 784-5200                                         (212) 363-3784
    	




              (702) 784-5252 (fax)                                   (212) 363-3790 (fax)
        15
              Attorneys for Defendants                               Attorney for Plaintiff
        16

        17

        18

        19

        20

        21

        22

        23

        24
	




        25

        26

        27

        28


                                                          -2-
             4820-2175-1115
             21894686.2
                                                   ORDER
 1

 2             IT IS HEREBY ORDERED that the due date for Plaintiff to file Reply papers in further
 3   support of her Motion for Preliminary Injunction is extended by one week, from April 18, 2019 to
 4   April 25, 2019.
 5             IT IS SO ORDERED.
 6             DATED this19th
                          ___ day of April 2019.
 7
                                                         ____________________________
 8                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -3-
     4820-2175-1115
     21894686.2
         1                                     CERTIFICATE OF SERVICE
         2             I hereby certify that on April 18, 2019, I electronically filed the foregoing STIPULATION
         3   with the Clerk of Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF
         4   system. Participants in the case who are registered CM/ECF users will be served by the CM/ECF
         5   system.
         6
                       DATED this 18th day of April 2019.
         7
                                                                   /s/ Edward Griffith
         8
                                                                   EDWARD GRIFFITH, ESQ
         9

        10

        11

        12

        13

        14
    	




        15

        16

        17

        18

        19

        20

        21

        22

        23

        24
	




        25

        26

        27

        28


                                                         -4-
             4820-2175-1115
             21894686.2
